Citation Nr: 0604537	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  02-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for a low back disability.  

2.  Entitlement to service connection for a low back 
disability based upon a reopened claim.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1980 to October 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The appellant subsequently 
moved, and his claims file is currently under the 
jurisdiction of the VARO in Muskogee, Oklahoma.  In March 
2002, the appellant and his representative appeared at the 
North Little Rock VARO and participated in a video conference 
hearing with a Veterans Law Judge from the Board, who was in 
Washington, D.C.  A transcript of that hearing is of record.  

The June 2001 rating action from which the present appeal 
originated reopened the claim seeking service connection for 
a low back disability based upon the receipt of new and 
material evidence and then denied the reopened claim.  The 
Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed. 
Cir. 1996).  Moreover, if the Board finds that new and 
material evidence has not been presented, that is where the 
analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  
Thus, the Board must first review the RO determination that 
new and material evidence has been submitted to reopen the 
previously denied claim.  




FINDINGS OF FACT

1.  Service connection for a low back disability was 
previously denied by final rating actions dated in January 
1989 and June 1999.  

2.  The current attempt to reopen that claim was filed in 
February 2002.  

3.  New evidence received since June 1999 relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of the evidence already of 
record, and raises a reasonable possibility of substantiating 
the claim.  

4.  A low back disability was not noted when the appellant 
was examined, accepted, and enrolled for service.  

5.  Clear and unmistakable evidence establishes that a 
congenital low back abnormality existed prior to service and 
was not aggravated therein.  

6.  The appellant's current low back disabilities either pre-
existed his active service and were not aggravated by such 
service, or are due to multiple postservice low back 
injuries.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for a low 
back disability.  38 C.F.R. § 3.156(a) (2005).  

2.  The presumption of soundness with respect to a low back 
disability has been rebutted by clear and unmistakable 
evidence.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002).  

3.  The appellant's current low back disabilities were 
neither incurred nor aggravated during his active service.  
38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act of 2000 or the regulations implementing it is 
not required with respect to the attempt to reopen the 
previously denied claim seeking service connection for a low 
back disability because the evidence and information 
currently of record are sufficient to substantiate that 
attempt to reopen by the veteran.  

With respect to the reopened claim, the record reflects that 
through various letters, the statement of the case and 
supplements thereto, VA has notified the appellant of the 
evidence and information needed to substantiate the current 
claim, the information he should provide to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence and information on his behalf, and 
the evidence that the appellant should submit if he did not 
desire VA to obtain the evidence on his behalf.  See, e.g., 
the letters addressed to the appellant by VA dated 
September 11 and October 6, 2003, and June 8, 2004.  In these 
letters, VA specifically informed the appellant of the 
current status of his claim and of the evidence already of 
record in support of the claim, and of what the evidence must 
show in order to support the claim.  The appellant was also 
asked to inform VA of any additional evidence or information 
which he thought would support his claim, so that VA could 
attempt to obtain this additional evidence for him.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claim and requested to submit such 
evidence or provide the information necessary to enable VA to 
obtain such evidence, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  The appellant was specifically 
told to submit all pertinent evidence in his possession in 
the VA letter of June 8, 2004.  Therefore, to this extent, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the appellant has been accorded a comprehensive VA 
examination in connection with the current claim, and 
extensive VA and private medical records have also been 
obtained.  The appellant's service personnel records were 
also obtained at his request, and the RO informed the 
appellant that it had unsuccessfully tried to obtain 
additional records relating to the appellant's alcoholic 
rehabilitation treatment during service, although the 
appellant did not respond to a request by the RO to indicate 
how these records would be relevant to the current claim.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence or information.  
The appellant specified in a May 2005 written statement 
received in August 2005 that he had no additional evidence to 
submit in support of his claim.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in June 2001.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the reopened claim was last 
adjudicated in May 2005 after the final VCAA letter was 
issued in June 2004 without a substantive response from the 
appellant or his representative.  There is no indication or 
reason to believe that that the ultimate decision of VA on 
the merits of the reopened claim would have been different 
had initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that VA properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's reopened claim.  

II.  Factual Background

When examined in May and August 1979 in connection with his 
enlistment in the military, the appellant had no complaints 
relative to his low back, and the clinical evaluation of the 
spine was normal.  The appellant was 73.5 inches tall and 
weighed 237 pounds; the maximum acceptable weight for his 
height was 227 pounds, so it was noted that he was 
overweight.  The service medical records reflect treatments 
for several acute and transitory episodes of lumbosacral 
muscular strain/sprain following acute episodes of heavy 
lifting or twisting motions in July 1981, January 1982, April 
1982, March 1983, and July 1983.  Although sometimes 
characterized by the appellant or medical personnel as a 
"chronic" problem, all of these episodes resolved with 
conservative treatment.  Neither the service medical records 
nor the service personnel records corroborate the appellant's 
contentions that he was permanently assigned to light duty 
towards the end of his military service due to his chronic 
low back problems.  It was recorded in his personnel records 
in April 1982 and later that he was overweight by current 
weight standards due to dietary indiscretion, and that 
administrative separation for this reason would be considered 
if he did not strictly adhere to a prescribed dietary regime.  
When examined in September 1983 in connection with his 
separation from active service, the appellant complained of 
recurrent back pain, but the examining physician found and 
reported no relevant findings, and the clinical evaluation of 
the spine was normal on this examination.  The appellant 
weighed 274 pounds at this time.  

The appellant has claimed that he was treated by a private 
physician in 1984 for continuing back problems, but this 
physician is now dead and the relevant medical records could 
not be located.  

The appellant was treated in the Emergency Room of a private 
hospital in March 1986 for complaints of back pain following 
a motor vehicle accident.  A diagnosis of lumbar strain was 
reported at this time.  X-ray films of the lumbar spine taken 
at this time also disclosed a congenital spina bifida defect 
in the S1-S2 area; no indications of lumbar arthritis or disc 
disease were found at this time.  

Private medical records document treatments for back and neck 
complaints following a job-related heavy lifting injury in 
February 1988, which was re-aggravated in March 1988.  X-ray 
films taken at this time reportedly disclosed mild 
degenerative joint disease at L1-L2.  

The appellant was hospitalized at a private medical facility 
for five days in May 1988 for further evaluation of his back 
complaints in connection with a workmen's' compensation 
claim.  Lumbar X-ray studies showed no acute disease; a CT 
scan of the lumbar spine confirmed the presence of a 
congenitally narrow lumbar spinal canal with no true disc 
herniation appreciated at this time; and a bone scan was 
normal.  The final diagnosis was of chronic lumbar strain.  

VA medical records dating from 1989 onwards reflect 
continuing treatments for complaints of low back pain.  The 
reported diagnoses include a congenital spina bifida/narrowed 
lumbosacral spinal canal, lumbar arthritis and lumbar 
degenerative disc disease, first clinically demonstrated by a 
lumbar MRI scan in October 1988.  In July 1991, the appellant 
was treated in the Emergency Room after injuring his back.  
The diagnosis was of lower back pain secondary to spinal 
stenosis.  During a January 2001 visit to the Mental Health 
Clinic, the appellant reported that he was unable to work for 
a year after hurting his back in 1987, and that he was again 
unable to work from 1995 to 1997 due to back pain.  During a 
July 2001 visit to the same clinic, he related that his back 
pain had been manageable until December 2000, when he slipped 
and fell in the shower.  In February 2001, the appellant was 
seen in the Emergency Room for low back pain with nerve 
irritation after falling two days previously.  

Material obtained from the Social Security Administration 
indicates that the agency determined that the appellant had 
been disabled due to a low back disorder, effective from 
November 30, 2000.  Earlier claims had reportedly been 
denied.  

In February 2001, the appellant's VA primary care physician 
at that time, Dr. B., indicated that he had reviewed the 
appellant's "past military record," which was not otherwise 
specifically identified.  After noting that the appellant had 
no back problems prior to a back injury in service, Dr. B. 
stated that this condition should be considered 
"presumptive" in regards to the appellant's disability 
application for service-related back problems.  Later, in 
September 2001, Dr. B. wrote to say that, in his medical 
experience, spina bifida occulta is a congenital condition, 
and that he had never seen a case of spina bifida occulta 
resulting from acute trauma.  Accordingly, it was his opinion 
that the appellant's spina bifida occulta should be 
considered to have existed prior to his military service.  
Dr. B. did not discuss the question of possible aggravation 
in service of this pre-existing disability.  

On a VA examination of the appellant in May 2001, after 
reviewing the VA claims file, and interviewing and examining 
the appellant, the examining physician concluded that, 
although the appellant's low back problems had now reached 
the stage of chronicity, there was no medical evidence of 
continuity of complaints or treatment from 1983 to 1986.  The 
clinical impression on this examination included a congenital 
variation of S1-S2, lumbar spinal canal stenosis, and lumbar 
degenerative and hypertrophic arthritis.  

In March 2002, the appellant was referred to a private 
neurologist, Dr. O., concerning his back pain.  He gave a 
history of worsening back pain since injuring his back in 
service in approximately 1982.  After examining and testing 
the appellant, Dr. O. reported that the appellant's symptoms 
were consistent with chronic S1-S2 radiculopathy on the right 
side, and his assessment was of a "failed low back 
syndrome."  It was this physician's opinion, allegedly based 
upon a "review of the medical record, his history and 
exam[,] that the patients [sic] low back pain was triggered 
by his injury in the military approximately twenty years 
ago."  Neither a discussion of the relevant historical 
medical records nor a rationale was provided for this medical 
opinion, which was essentially repeated by Dr. O. in a 
February 2004 letter.  Dr. O. made no mention of the 
appellant's congenital low back disability, and he did not 
discuss the question of possible aggravation of that 
disability in service.  

At the video conference hearing in March 2002, the appellant 
testified that he had seen a private physician about his back 
problems in 1984, but that this physician was now dead and 
the relevant medical records were unavailable.  The appellant 
subsequently requested that VA obtain this deceased 
physician's medical records; however, he did not respond to 
an October 2003 VA letter requesting relevant information as 
to the location of these private medical records, nor did he 
provide the requested legal authorization to enable VA to 
obtain these records if located.  At the March 2002 video 
conference hearing, the appellant also undertook to search 
for any relevant pharmacy records or employment termination 
records dating from the period immediately after service, but 
no such additional evidence was submitted by him.  

The appellant was accorded another VA examination in November 
2003.  The examining physician, after reviewing the contents 
of the entire claims file (including the service medical 
records and postservice medical records, to which many 
specific references were made) and both interviewing and 
examining the appellant, reported a diagnosis of borderline 
spinal stenosis secondary to a congenital small spinal canal 
and mild degenerative changes.  It was the opinion of this 
medical expert that the appellant's current lower back 
condition was due to his congenital abnormality, which was 
not aggravated due to his military service, and also due to 
multiple injuries sustained by the appellant after his 
discharge from active military service in 1983.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Furthermore, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in the 
examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Only competent medical evidence can adequately 
address the medical question of whether or not a pre-existing 
disability has been aggravated by events occurring during 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Aggravation of a pre-existing disability thus requires 
competent medical evidence that the disability underwent a 
permanent increase in service of the severity of the 
underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms due to the increased physical demands and 
activity generally experienced in service.  38 C.F.R. §3.306 
(2005); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

A.  New and Material Evidence to Reopen the Claim:

Entitlement to service connection for a low back disability 
has been previously denied by final rating actions dated in 
January 1989 and June 1999.  The current attempt to reopen 
this claim was filed in February 2002.  Generally, a claim 
which has been denied in an unappealed RO decision or an 
unappealed Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, the RO has determined that the evidence 
received from Dr. O., the appellant's private neurologist, 
constitutes new and material evidence sufficient to reopen 
the claim, and the Board affirms that determination on 
appeal.  Accordingly, the claim is reopened.  

B.  Service Connection for a Low Back Disability based upon a 
Reopened Claim:  

A low back disability was not found when the appellant was 
examined in May and August 1979 in connection with his 
enlistment in the military.  The statutory presumption of 
soundness therefore is applicable in this case.  However, 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that the appellant has a congenital low back 
disability which, by its very nature, must have existed prior 
to his military service.  The appellant's former VA primary 
care physician, Dr. B., and the VA examiner in November 2003, 
both agree on this point, and the appellant does not really 
dispute it.  Moreover, in view of the lack of relevant 
clinical findings reported on the separation medical 
examination in September 1983, and the medical opinion of the 
VA examiner in November 2003 which is uncontradicted in the 
current record, clear and unmistakable evidence also 
establishes that the appellant's congenital low back 
disability did not undergo any permanent increase in severity 
during or as a result of his active service.  Therefore, the 
presumption of soundness had been rebutted in the present 
case, and the pre-existing congenital low back disability was 
not aggravated by the appellant's active service.  

The lack of relevant clinical findings both on the September 
1983 separation medical examination (despite the appellant's 
complaints) and in the immediate postservice period also 
indicates that a chronic low back disability (other than the 
congential abnormality of the spine) did not exist until at 
least 1986, when the appellant injured his back in a motor 
vehicle accident, or later.  

Similarly, the appellant's current degenerative lumbar 
arthritis is not shown to have been present in service or for 
many years afterward.  Both the appellant's arthritis and his 
degenerative lumbar disc disease are not shown by medical 
evidence to have been present until after he had sustained 
one or more postservice injuries to the low back, beginning 
with a motor vehicle accident in 1986.  The Board agrees with 
the VA examiner in November 2003 that these degenerative 
disorders of the low back cannot be attributed in any way to 
the appellant's active service.  

The report of the November 2003 VA examination of the 
appellant constitutes the most recent and most comprehensive 
medical evidence of record concerning the medical questions 
presented by the present appeal.  Neither Dr. O. nor Dr. B. 
addressed the essential question of aggravation in service of 
the appellant's congenital low back disability.  Moreover, 
unlike the VA examiner in November 2003, neither Dr. O. nor 
Dr. B. made any specific references to entries in the 
historical medical records they had allegedly reviewed, nor 
did they provide a rationale for their opinions.  Thus, the 
Board finds the November 2003 VA examination report to be far 
more probative and convincing than the very general and 
incomplete medical opinions offered by Dr. O and Dr. B., or 
any other evidence of record favorable to the present 
reopened claim.  In the absence of even an approximate 
balance of positive and negative evidence, the current appeal 
dealing with the reopened claim will be denied.  

ORDER

The previously denied claim seeking service connection for a 
low back disability is reopened.  

Service connection for a low back disability based upon the 
reopened claim is denied.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


